CHRIS DANIEL " 01-15-00154-CR
                                HARRIS COlINTY DISTRICf CLERK



                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
February 16,2015                                                              HOUSTON, TEXAS
                                                                          2/18/2015 11:15:07 AM
JUSTIN C. HARRIS                                                          CHRISTOPHER A. PRINE
                                                                                   Clerk
ATTORNEY OF RECORD
405 MAIN ST., #450
HOUSTON, TEXAS 77002

Defendant's Name: TULlO WILFREDO ESCOBAR

Cause No: 1329944-A

Court: 351 ST DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal on Writ of Habeas Corpusll.072 filed: 02/04/2015
Ruling Made: 01/20/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JUSTIN C. HARRIS

Sincerely,


~~
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TONI GOUBEAUD (DELIVERED VIA E-MAIL)




This is your notice to inform any and all substitute reporters in this cause.




                    120 I Franklin P.O. Box 4651   Houston, Texas 77210-4651
                                         NO. 1329944-A

EX PARTE                                        §      IN THE DISTRICT COURT
                                                §
                                                §      351 ST JUDICIAL DISTRICT
                                                §
ESCOBAR, TULlO                                  §      HARRIS COUNTY, TEXAS

                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes TULlO ESCOBAR, Applicant, in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the judgment

herein rendered against Applicant.




                                                 T    ABBA
                                                 _425 WEST LOOP SOUTH STE ~OO
                                                 HOUSTON, TX 77027        .
                                                 OFFICE: (832) 209-2279
                                                 FAX: (800) 501-3088
                                                 tom@tomabbatelaw.com
                                                 SBOT # 24072501

                                                 ATTORNEY FOR APPLICANT


                                                                                                                  'J"   •
                                                                                                                0...
                                                                                        .,:...~~. -".
                                                                                               . ........   -
                              CERTIFICATE OF SERVICE

       This is to certify that on February 4, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, HARRIS County, by hand

delivery.
                                          NO. 1329944-A

EX PARTE                                          §     IN THE DISTRICT COURT
                                                  §
                                                  §     351 ST JUDICIAL DISTRICT
                                                  §
ESCOBAR, TULlO                                    §     HARRIS COUNTY, TEXAS


     TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

        I, _ _ _ _ _ _ _ _ _ , judge of the trial court certify this criminal case is not a plea-

bargain case and the Defendant has the right of appeal.



Judge                                              Date Signed

I have received a copy of the certification. I have also been informed of my rights concerning my
appeal in this criminal case. including any right to file a pro se petition for discretionary review
pursuant to Rule 68 of the Texas Rule of Appellate Procedure. I have been admonished that my
attorney must mail a copy of the Court of Appeal's judgment and opinion to my last known address
and that I have only 30 days in which to file a pro se Petition for Discretionary Review in the Court
of Appeals. I acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my
duty to inform my appellate attorney, by written communication, of any change in the address at
which I am currently living or any change in my current prison unit. I understand that, because
of appellate deadlines, if I fail to timely inform my appellate attorney of     change in my address,
I may lose the opportunity to file a pro se Petition for Discretionary



ESCOBAR, TULIO, Applicant                             M f\BBATE
ID Number: - - - - - - - - - - -                    425 WEST LO      SOUTH STE 200
                                                   HOUSTON, TX 77027
                                                   OFFICE: (832) 209-2279
_ _ _ _ _ _ _ _, Texas _ _ _ __                    FAX: (800) 501-3088
                                                   tom@tomabbatelaw.com
                                                   SBOT # 24072501

"A defendant in a criminal case has the right of appeal to a court of appeals under these rules. In
a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo contendere and
the punishment did not exceed the punishment recommended by the prosecutor and agreed to by
the defendant - a defendant may appeal only: (A) those matters that were raised by written
motions filed and ruled on before trial, or (B) after getting the trial court's permission to appeal."
Texas Rule of Appellate Procedure 25.2(a)(2).
             APPEALCARD

                                 /q,/6.
                           {}/                15&@¢#A
                      The State of Texas




Date Notice          1:1 IIi    I~O ,C:-
Of Appeal: _~?14--!-{'...&--L(/'..;;.....;....:J~_

Presentation:                     Vol.,_ _ Pg.,_ _

Judgment:                         Vol.               J;,»g._

JudgeP,..idiog    1Ai~
C.urtReporter      ~
Court Reporter_ _ _ _ _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ _ _ __


Attorney

on Trial   J               ~           r

Attorney     . L  A               h ~ I fI
onAppeal ~lillUn                 JUWJ
                Appointed_ Hired,_ _           v'_


Jury Trial            Yes_ _ No_ _

Punishment
Assessed,_ _ _ _ _ _ _ _ _ _ _ _ __

Companion Cases
QfKDown),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Amount of
Appeal Bond,_ _ _ _ _ _ _ _ _ _ __

Appellant
Confined:             Yes_ N o _

Date Submitted
ToAppealSectiou
Deputy Clerk      C
                       ,~
                          M1
                               =
                               ~
                                           . J. -/3 ,./5"
                                                 I Pi'
                                             '00 J ~~